Citation Nr: 1760915	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  15-40 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an initial compensable rating for asbestosis with bilateral calcified pleural plaques. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran
The Veteran's son


ATTORNEY FOR THE BOARD

M. Showalter, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1945 to July 1946.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a August 2013 rating decision of the Manchester, New Hampshire Department of Veterans Affairs (VA) Regional Office (RO).  That decision granted service connection for asbestosis and assigned a noncompensable rating effective February 7, 2012.  Jurisdiction now lies with the Boston, Massachusetts RO. 

The case was previously remanded in April 2017 to hold a hearing for the Veteran on the issue.  The Veteran was afforded a videoconference hearing in August 2017.  A transcript of that hearing has been associated with the claims file. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the August 2017 hearing, the Veteran indicated that he had been receiving private treatment from Melrose Wakefield Hospital as well as VA treatment for his lung disability.  A review of the claims file shows that some of his private treatment records from Melrose Wakefield Hospital have been obtained, but not all.  Additionally, the RO should ensure that all VA treatment records associated with the Veteran's lung disability have been associated with the claims file. 




Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should also obtain for the claims file copies of the complete clinical records of all VA treatment the Veteran has received for his asbestosis disability (i.e., update the records of his VA treatment to the present time).  

2. The AOJ should ask the Veteran to provide all releases necessary for VA to obtain the complete clinical records of all treatment and evaluation for his lung disability from the Melrose Wakefield Hospital.  With his cooperation (by providing releases) the AOJ should obtain for the record complete clinical records of all such evaluations and treatment.  It appears that records dating up to 2015 are present in the record, but the AOJ ensure that all records of treatment are obtained.  If any private records identified are not received pursuant to the AOJ's request, the Veteran should be so notified and advised that ultimately it is his responsibility to ensure that private records are received.

3. After undertaking the above actions and any other necessary development, the AOJ should then review the record and readjudicate the claim.  If the claim remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the record to the Board. 
The Veteran has the right to submit additional evidence and argument on the remanded matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, this matter must be handled expeditiously.  38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board of Veterans' Appeals can be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C.A. § 7252.  This remand is a preliminary order and not an appealable decision.  38 C.F.R. § 20.1100(b) (2016).




